Clark, C. J.,
dissenting: It is too late to contest the proposition that common carriers are subject to public regulation, and that when they make regulations themselves, such regulations must be reasonable.
*191It is not correct that the defendant company sold the plaintiff the mileage book at two cents per mile as a favor. When the General Assembly of this State by chapter 216, Laws 1907, prescribed two and one-qnarter cents per mile as a maximum legal passenger rate an injunction was sued out in the Federal court to restrain the operation of this statute on the ground that it was confiscatory. Upon a reference to ascertain the facts, it was found that the railroad companies were making more money under the new rate than under the former higher, rate. Thereupon the railroad companies proposed to the Governor of this State that if the rate was made two and one-half cents per mile they would issue mileage books at two cents per mile.. In consequence the Legislature was called in special session in 1908 and adopted the two and one-half cent rate. It was well understood at the time that the mileage book theretofore in use, and which is still in general use elsewhere, from which mileage is pulled on the train, was intended. No other kind had ever been heard of in this section. It was therefore by virtue of contract with the State, and not as an act of grace, that the plaintiff was enabled to buy this mileage book-. It was a distinct violation of contract on 'the part of the defendant that the mileage book put on sale was hedged about with these restrictions. Good faith to the public and to the plaintiff requires that the defendant should pay damages for the'wrongful ejectment of the plaintiff.
Even if there had not been this contract between the railroad companies and the State, the regulations attached to this mileage book were unreasonable and should not be enforced. They are unreasonable because never known here, or required, till after the adjournment of the Legislature of 1908, and are practically unknown anywhere except in Virginia, Georgia, and in this State. Their enforcement in South Carolina has been prohibited by statute. These regulations being unnecessary and vexatious, should not be upheld by the courts.
Having seen fit to require that a mileage book should be used to buy tickets with, certainly it was .unreasonable to require thereafter anything more than' the presentation of the ticket which had been issued in exchange for the mileage. The *192ticket was tben on the same footing as any other local ticket good for that day and train. If the defendant feared that such ticket might be held by some one who did not own the mileage for which it was issued, then it should simply have required the mileage book to be presented to the conductor as formerly, and not to be exchanged for a ticket. The double requirement is inexcusable.
It is true, as argued before us by defendant’s counsel, that it seems a discrimination to permit those who can advance $20 to purchase a mileage book at two cents per mile while those who cannot, or who do not wish to do so, are required to pay two and one-half cents. But the railroads themselve's originated the system of mileage books upon the ground that it saved them the expense and inconvenience of selling so many tickets, when 1,000 miles could be sold at once. It is in denial of the very reason given for issuing mileage books heretofore that the defendant now requires that tickets shall be bought with mileage books. The whole trouble can be redressed by the railroads voluntarily, or under compulsion of a statute, selling transportation to all, whether with or without mileage books, at two cents per mile— the rate which has been established and which is in force in so many other States and which experience has proven to be most profitable.
In view of the reason heretofore given for placing mileage books on sale, it would seem that the requirement now that these books should be exchanged for tickets puts a double expense upon the railroad, and it has been suggested that the reason therefor is the desire to discourage the public from buying the mileage books which the railroads agreed to issue provided the State would raise the passenger fare to two and one-half cents.
If the defendant had shown that in fact the plaintiff was not the holder of a mileage book, and that his ticket was obtained of the agent by misrepresentation, the defense would admit of consideration. But here it is not denied that the plaintiff owned a mileage book; had shown it to this same conductor on this same train on his way up that morning; that in exchange for mileage out of that book he had obtained this ticket from the defendant’s agent; that the conductor, evidently doubting his *193right upon that state of facts to ditch the plaintiff, wired to headquarters, and the company, with knowledge of these facts, ordered him put off. The ticket on its face recited the number of the mileage book; the company’s record shows' that the plaintiff had bought it, and the conductor had seen it in his hands that morning. - Besides, the station agent who sold the ticket in exchange for the mileage was accessible.
Thus, with the money of the plaintiff for his passage in its treasury and with ample proof of the fact as shown by the ticket issued in exchange for such mileage, the defendant put the plaintiff off its train without returning his ticket or refunding the money which he had paid to the company for it and for which the ticket was a receipt. This conduct was arbitrary, unreasonable, and unjust, and the defendant should be made to pay such damages as a jury should deem a fair compensation for the humiliation and wrong it has thereby inflicted upon the plaintiff.